IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41786

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 338
                                                )
       Plaintiff-Respondent,                    )   Filed: February 10, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DAMIAN LOPEZ-SUAZO,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period   of   confinement     of     three   years,    for    trafficking  in
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Damian Lopez-Suazo was found guilty of trafficking in methamphetamine. I.C. § 37-
2732B(a)(4). The district court sentenced Lopez-Suazo to a unified term of fifteen years, with a
minimum period of confinement of three years, to run consecutive to another unrelated sentence
in Nevada. Lopez-Suazo filed an I.C.R 35 motion, which the district court denied. Lopez-Suazo
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lopez-Suazo’s judgment of conviction and sentence are affirmed.




                                                   2